Cook, J.,
dissenting. I agree with the majority’s conclusion that the Agricultural Society is a political subdivision, but I dissent from the holding that the Society activities pertinent to this case are proprietary rather than governmental.
The majority states that the important question here is not whether the holding of the county fair is a governmental function, but whether the holding of a hog show at the county fair and the subsequent investigation into allegations of wrongdoing associated with that hog show were governmental functions. First, I see no basis for distinguishing the county fair from a hog show held as a part of the fair. The majority approvingly reviews a 1988 Attorney General opinion in which the Attorney General determined that a county agricultural society is a political subdivision because its main purpose is education. 1988 Ohio Atty.Gen. Ops. No. 88-034. If the promotion of educational goals of a county fair is a governmental function and renders a county agricultural society a political subdivision, how can a livestock competition held as part of the fair, serving the same kinds of educational purposes as does the fair and conducted by the same entity that holds the fair, be distinguished from the fair as a whole for purposes of governmental immunity? What happens at a county agricultural fair that makes it educational, if not agricultural exhibits, demonstrations, events, and contests? It seems to me that a livestock competition is an important part of what makes the holding of the fair itself a governmental function. For our purposes here, then, we must view the hog competition as part and parcel of the fair itself. I would hold, therefore, that the hog show is a governmental function.
The majority attempts to support its holding that the hog show is a proprietary function by asserting that “[a]ny organization, whether private or public, can hold a competition of this type.” The test, however, is not whether a nongovernmental person (or entity) can conduct the activity in question. Rather, it is whether the activity is, in fact, “customarily engaged in by nongovernmental persons.” (Emphasis added.) R.C. 2744.01(C)(1)(c). The majority concedes that “many such competitions are conducted within county fairs.” County agricultural fairs could conceivably be held by private, nongovernmental organizations. The fact appears to be, though, that they are not, and that is a critical difference under the statute.
The majority goes on to state that “[tjhe consideration that many such competitions are conducted within county fairs cannot change the fact that there is nothing inherently governmental about them.” While it is true that the fact that an event takes place within a county fair does not automatically render it a governmental function, the evidence here is that “such competitions” are customarily conducted by county fairs. And whether an activity is “inherently governmental” is not the test.
*564Finally, the majority concludes that there is “no reason to distinguish a livestock competition at a county fair from any other similar competition, such as a livestock competition held elsewhere than at a county fair, or a dog or cat show, or an art show, or a chili cook-off, or a beauty pageant, or a car show.” But a livestock competition held elsewhere might still be a governmental function, or it might not, depending on who was conducting it and what the purposes of the show were. And dog or cat shows, chili cook-offs, beauty pageants, and car shows, aside from the fact that their primary purposes are less likely to be educational and more likely to be commercial, entertainment-oriented, or otherwise private, are customarily held by nongovernmental persons. There is good reason to distinguish between the hog show at issue here and the other kinds of shows and contests mentioned by the majority.
Because I would hold the county fair livestock competition to be a governmental function, I would affirm the judgment of the court of appeals that the Society is immune from liability in this case. I therefore respectfully dissent.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.